Title: To James Madison from William Charles Coles Claiborne, 21 May 1807
From: Claiborne, William Charles Coles
To: Madison, James



Sir
New Orleans May 21, 1807.

I some days ago had a conferrence with Governor Folch on the subject referred to in my letters of the 23d. and 24th. ultimo; and I find that the refusal of a passage for our Troops by the way of Mobile to Fort Stoddart does not arise from any conduct of the Executive of this Territory towards the Agents or Vessels of the King of Spain; on the contrary, Governor Folch acknowledged his line of conduct was previously pointed out to him; and that he had opposed a passage for the troops coming from Fort Stoddart to New Orleans in December last, and had they not escaped his vigilance by passing in the night, he should have opposed them with force.  Governor Folch gave me to understand, that, in military movements he was directed by the Governor General of Havana, and to him he referred me for such accommodation as was desired; but having been informed by General Wilkinson that a statement of this affair has been laid before the Secretary at War, I deem it improper further to interfere without special instructions.  I am Sir, very respectfully, Your mo. obt. Servt.

William C. C. Claiborne

